Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 1 of 6 Page ID #:12898




    1    MAYER BROWN LLP
         MATTHEW H. MARMOLEJO (SBN 242964)
    2     mmarmolejo@mayerbrown.com
         C. MITCHELL HENDY (SBN 282036)
    3     mhendy@mayerbrown.com
         350 South Grand Avenue, 25th Floor
    4    Los Angeles, CA 90071-1503
         Tel: (213) 229-9500
    5    Fax: (213) 576-8185
    6    MAYER BROWN LLP
         KELLY B. KRAMER (pro hac vice)
    7     kkramer@mayerbrown.com
         1999 K Street, NW
    8    Washington, D.C. 20006
         Tel: (202) 263-3007
    9    Fax: (202) 263-5207
   10    Attorneys for Plaintiff-Relator
         ISLAND INDUSTRIES, INC.
   11
         [additional counsel listed on signature page]
   12
   13
                             UNITED STATES DISTRICT COURT
   14
                           CENTRAL DISTRICT OF CALIFORNIA
   15
   16
         UNITED STATES OF AMERICA ex                     Case No. 2:17-cv-04393-RGK-KS
   17    rel. ISLAND INDUSTRIES, INC.,
                         Plaintiffs,                     JOINT MOTION TO DISMISS
   18                                                    DEFENDANT SMITH-COOPER
               v.                                        INTERNATIONAL BY
   19                                                    CONFIDENTIAL SETTLEMENT
   20    VANDEWATER INTERNATIONAL                        (Memorandum of Points and
         INC., et al.,                                   Authorities; [Proposed] Order Filed
   21                                                    Concurrently Herewith)
                            Defendants.
   22                                                    Date: April 26, 2021
                                                         Time: 9:00 A.M.
   23                                                    Dept: 850
                                                         Judge: Hon. Gary Klausner
   24
   25
   26
   27
   28

            JOINT MOTION TO DISMISS DEFENDANT SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL
                                                   SETTLEMENT; CASE NO. 2:17-CV-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 2 of 6 Page ID #:12899




    1   TO THE COURT AND ALL PARTIES AND THEIR RESPECTIVE
    2   COUNSEL OF RECORD:
    3         PLEASE TAKE NOTICE that on April 26, 2021 at 9:00 A.M., or as soon
    4   thereafter as may be heard in Courtroom 850 of the above-entitled court, at the
    5   Roybal Federal Building and U.S. Courthouse, 255 East Temple Street, Los Angeles,
    6   CA 90012, before the Honorable Judge Klausner, Plaintiff-Relator Island Industries,
    7   Inc. and Defendant Smith-Cooper International, Inc. (together as the “Parties”) will
    8   jointly move – and hereby do move – this Court to dismiss Defendant Smith-Cooper
    9   International from the above-captioned action pursuant to Federal Rule of Civil
   10   Procedure 41(a)(2). The Parties premise this Joint Motion upon this Notice of
   11   Motion, the Memorandum of Points and Authorities attached hereto, the anticipated
   12   written consent of the Department of Justice, and such oral and documentary
   13   evidence as may be presented at any hearing on this Motion, including the
   14   confidential settlement agreement. The parties have informed counsel for the
   15   remaining Defendants, who have indicated that they do not oppose this Motion.
   16   Dated: March 29, 2021
   17                            MAYER BROWN LLP
   18                            /s/ Matthew H. Marmolejo
   19                            Matthew H. Marmolejo
                                 Attorneys for Plaintiff-Relator
   20                            ISLAND INDUSTRIES, INC.
   21
                                 DAVIS POLK & WARDWELL LLP
   22
   23                            /s/ Neil H. MacBride
                                 Neil H. MacBride
   24                            Attorneys for Defendant
   25                            SMITH COOPER INTERNATIONAL, INC.

   26
   27
   28
                                                -1-
            JOINT MOTION TO DISMISS DEFENDANT SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL
                                                   SETTLEMENT; CASE NO. 2:17-CV-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 3 of 6 Page ID #:12900




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2          Plaintiff-Relator Island Industries, Inc. (“Island”) and Defendant Smith-
    3   Cooper International, Inc. (“SCI”) (collectively, as the “Parties”) hereby file this
    4   Joint Motion to Approve the Settlement Agreement and to dismiss claims against
    5   Defendant SCI.
    6     I.   STATEMENT OF FACTS
    7          On June 13, 2013 Island filed a qui tam action in this Court, pursuant to the
    8   qui tam provisions of the False Claims Act, 31 U.S.C. section 3729, et seq. On
    9   December 3, 2018, the United States notified the Court that it had elected not to
   10   intervene in the case as of that time. Thereafter, Island, as Plaintiff-Relator, served
   11   the complaint and summons on all defendants, including SCI. Island subsequently
   12   filed its First Amended Complaint [ECF No. 97] alleging, among other things, that
   13   SCI had failed to pay antidumping duties applicable to its importation of welded
   14   outlets from China in violation of U.S. law. Island also alleged that during that
   15   process, SCI submitted false information to the United States regarding the
   16   applicability and amount of antidumping duties owed.
   17          The Parties have vigorously litigated the matter. The Parties have now
   18   resolved the issues relating to SCI by way of confidential settlement (which Island
   19   has submitted to the Court in an application to file under seal [ECF No. 365-1]).
   20   Accordingly, the Parties move this Court to dismiss Island’s claims against SCI but
   21   to maintain jurisdiction over the action to enforce the terms of the settlement and, if
   22   necessary, to adjudicate issues relating to Relator’s share of the recovery. Consistent
   23   with and subject to the terms and conditions of the Settlement Agreement, the United
   24   States consents to the dismissal of the claims against SCI. The Parties understand
   25   that the United States will confirm its consent to the settlement through a separate
   26   pleading, expected to be filed this week.
   27
   28
                                                    -2-
               MEMORANDUM OF POINTS AND AUTHORITIES ISO JOINT MOTION TO DISMISS DEFENDANT
                                 SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL SETTLEMENT;
                                                               CASE NO. 2:17-CV-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 4 of 6 Page ID #:12901




    1    II.   ARGUMENT
    2          The Ninth Circuit has held that, when the government declines to intervene in
    3   an FCA case, a relator has broad authority to litigate and settle the action. See U.S.
    4   ex rel. Killingsworth v. Northrop Corp., 25 F.3d 715, 725 (9th Cir. 1994). Here, the
    5   Parties have reached a confidential settlement. The Parties are satisfied that the terms
    6   of the settlement are fair and appropriate. Indeed, the settlement terms are the
    7   product of extensive arm’s-length negotiations and reflect a compromise position
    8   that took into account the strength of the claims and defenses, the availability of
    9   evidence, and the litigation risks to both parties.
   10          The United States, having reviewed the settlement terms, has informed the
   11   Parties it intends to file a pleading confirming that it consents to the settlement and
   12   to the dismissal of SCI, based on its determination that such a dismissal is
   13   commensurate with the public interest. Accordingly, pursuant to the terms of the
   14   confidential settlement agreement reached between the Parties, Island requests that
   15   the Court dismiss all claims against SCI, but that the Court retain jurisdiction to
   16   enforce the settlement and to adjudicate, if necessary, Relator’s claim to a share of
   17   the proceeds of the Civil Action pursuant to 31 U.S.C. § 3730(d).
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                  -3-
               MEMORANDUM OF POINTS AND AUTHORITIES ISO JOINT MOTION TO DISMISS DEFENDANT
                                 SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL SETTLEMENT;
                                                               CASE NO. 2:17-CV-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 5 of 6 Page ID #:12902




    1                                     CONCLUSION
    2         In light of the foregoing, the Parties move this Court to approve the settlement
    3   agreement and dismiss Island’s claims against Defendant SCI with prejudice
    4   pursuant to Fed. R. Civ. P. 41(a)(2).
    5
    6   Dated: March 29, 2021                   MAYER BROWN LLP

    7                                           /s/ Matthew H. Marmolejo
    8                                           Matthew H. Marmolejo (SBN 242964)
                                                Kelly B. Kramer (pro hac vice)
    9                                           C. Mitchell Hendy (SBN 282036)
   10                                           Attorneys for Plaintiff-Relator
                                                ISLAND INDUSTRIES, INC.
   11
   12
        Dated: March 29, 2021                   DAVIS POLK & WARDWELL LLP
   13
                                                /s/ Neil H. MacBride
   14                                           Neil H. MacBride (pro hac vice)
   15                                           Paul S. Mishkin (pro hac vice)
                                                Marc J. Tobak (pro hac vice)
   16
   17                                           WAYMAKER LLP
                                                Brian E. Klein (SBN 258486)
   18
                                                Teresa Huggins (SBN 263257)
   19                                           Attorneys for Defendant
                                                SMITH COOPER INTERNATIONAL,
   20
                                                INC.
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -4-
              MEMORANDUM OF POINTS AND AUTHORITIES ISO JOINT MOTION TO DISMISS DEFENDANT
                                SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL SETTLEMENT;
                                                              CASE NO. 2:17-CV-04393-RGK-KS
Case 2:17-cv-04393-RGK-KS Document 366 Filed 03/29/21 Page 6 of 6 Page ID #:12903




    1                                    ATTESTATION
    2
              Pursuant to Local Rule 5-4.3.4(a)(2)(i), I hereby attest that the content of this
    3
        document is acceptable to Neil H. MacBride, counsel for defendant Smith-Cooper
    4
        International, who has authorized the filing.
    5
    6                                          /s/ Matthew H. Marmolejo
    7                                          Matthew H. Marmolejo
    8                                          Attorneys for Plaintiff-Relators
    9                                          ISLAND INDUSTRIES, INC.
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 -5-
              MEMORANDUM OF POINTS AND AUTHORITIES ISO JOINT MOTION TO DISMISS DEFENDANT
                                SMITH-COOPER INTERNATIONAL BY CONFIDENTIAL SETTLEMENT;
                                                              CASE NO. 2:17-CV-04393-RGK-KS
